Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 1 of 9 Page ID #:394



   1    DANIEL V. KOHLS (State Bar No. 167987)
        HANSEN, KOHLS, SOMMER &JACOB, LLP
  2     1520 EUREKA ROAD, SUITE 100
        ROSEVILLE, CALIFORNIA 95661
  3     TELEPHONE: (916) 781-2550
        FACSIMILE: (916) 781-5339
  4
        Attorneys for Defendants JULIE CRUZ and RAY CRUZ
  5

  6
                                 IN THE UNITED STATES DISTRICT COURT
  7
                                     CENTRAL DISTRICT OF CALIFORNIA
  8

  9

 10     JULIE CRUZ and RAY CRUZ,                                  Case No. 8:18-cv-01539-JVS-JDE

 11                    Plaintiffs,                                PLAINTIFFS' OPPOSITION TO
                                                                  DEFENDANT COLOPLAST'S
 12     v.                                                        MOTION TO DISMISS

 13     JOHNSON &JOHNSON, INC.;                                   F.R.C.P. 12(b)(6)
        ETHICON, INC.; and COLOPLAST
 14     CORP,                                                     Date:    December 10, 2018
                                                                  Time:    1:30 p.m.
 15                    Defendants.                                Judge:   Hon. James V. Selna
                                                    /             Crtrm:   Santa Ana lOC
 16
 1~                                                               Complaint Filed: 08/28/18
                                                                  First Amended Complaint Filed: 10/24/18
 1g                                                               Trial Date:   Not Set

 19

 20                                                         I•

 21                                              INTRODUCTION

 22              Defendant Coloplast Corporation ("COLOPLAST") knowingly and intentionally

 23     manufactured and marketed a defective product. This product, RestorelleC~ Y Polypropelene

 24 ~   Mesh was implanted in Plaintiff Julie Cruz ("CRUZ"). Although COLOPLAST knew that this

 25     product was unsafe, it marketed the product to plaintiff and represented that it was safe and

 26 ~   effective for use in the treatment of pelvic organ prolapse and stress urinary incontinence. Not

 27     only was the product not safe and effective as presented, it penetrated CRUZ's vaginal wall,

 28     ///

                                                            -1-
        ~ 9727               Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 2 of 9 Page ID #:395

        i
   1        which lead to excision of the mesh via surgery. CRUZ continues to have pain and could be

  2         subjected to additional surgeries to excise additional mesh.

  3                  COLOPLAST knew that this product was not safe when the FDA issued a Safety

  4         Communication in 2011 and stated that "serious complications associated with surgical mesh for

  5         transvaginal repair of POP (pelvic organ prolapse) are not rare." (First Am. Compl. ¶66.)

  6         Contemporaneously with this safety communication. the FDA also released a publication ("FDA

  7         White Paper") which stated that patients who undergo POP repair with mesh are subject to

  8         mesh-related complications that are not experienced by patients who undergo traditional surgery

  9         without mesh. (First Am. Compl. ¶70.) The FDA White Paper also stated that the products are

 10         associated with serious adverse events and reiterated concerns that the data fails to demonstrate

 11         improved clinical benefit over traditional non-mesh repair. (First Am. Compl. X72.) The FDA

 12         White Paper concluded that it "has identified serious safety and effectiveness concerns over the

 13         use of surgical mesh for the transvaginal repair of pelvic organ prolapse." (First Am. Compl.

 14 ~       ¶74.)

 15                                                               II.

 16                                                  LEGAL ARGUMENT

 17         A.       Pleading with Specificity Pursuant to Rule 9(b)

 18                  Rule 9(b) of the Federal Rules of Civil Procedure requires that a plaintiff alleging a fraud

 19         cause of action plead the cause of action with specificity. It states as follows,

 20
                     "(b) FRAUD OR MISTAKE; CONDITIONS OF MIND. In alleging fraud or
 21                  mistake, a party must state with particularity the circumstances constituting fraud
                     or mistake. Malice, intent, knowledge, and other conditions of a person's mind
 22                  may be alleged generally." (Fed. R. Civ. P. 9(b).)

 23                  However, under Rule 9(b)'s heightened standard, a complaint need only plead facts

 24         establishing fraud is plausible; not "probable." (Loreley Financing (Jersey) No. 3 Ltd. v. Wells

 25         FargoSecurities, LLC, 797 ~3d 160, 175 (2nd Cir. 2015).); (SCHwa~tzER ET AL., FEDE~L C~vIL

 26         PROCEDURE BEFORE TRIAL, §8:157 (Rutter Group 2018).) Although the identity of the person

 27         who made the fraudulent representation is ordinarily required when pleading a fraud cause of

 28         action, this may be excused where it is unrealistic to expect plaintiff to have this information.

                                                                 -~-
            t97z7~                 Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 3 of 9 Page ID #:396



   1    For example, where fraud is claimed in a consumer transaction that occurred many months

   2    previously, the complaint need not name the store employee who made the misrepresentation.

   3    (Odom v. tl~icrosoft Corp.,486 Fad 541, 554-555 (9th Cir. 2007); (ScxwAxzER ETAL., FEDERAL

   4    CIVIL PROCEDURE BEFORE TRIAL, §8:174 (RUtteT GTOUp 2018~.~

  5
        B.       The Fraud Based Causes of Action Have Been Specifically Plead Pursuant to
   6             Federal Rule of Civil Procedure 9(b).

   7             In this case, CRUZ has alleged within paragraph 53 of the First Amended Complaint that

   8    "Plaintiff and her physician, either through direct promotional contact with Coloplast Sales

   9    Representatives, Lab Faculty, through word-of-mouth with other healthcare providers, and/or

 10     through promotional materials, received the information Coloplast intended Plaintiff and her

  ll    physician to receive and/or view, claiming that the RestorelleC~ I' Polypropelene Mesh was safe

 12     and effective for use in the treatment of pelvic organ prolapse and stress urinary incontinence."

 13     (First Am. Compl. X53.) This language is sufficient for specificity purposes. This is especially

 14     true when considered with the exceptions for specific pleading where it is clear from the pleading

 15     that certain information is within the exclusive knowledge of the defendants.

 16 ~            There are certain exceptions which mitigate the rigor of the rule requiring specific

 17     pleading of fraud. Less specificity is required when "it appears from the nature of the allegations

 18     that the defendant must necessarily possess full information concerning the facts of the

 19     controversy," (Bradley v. Hartford Acc. & ~ndem. Co. 30 Ca1.App.3d 818, 825 (1973).); "[e]ven

 20     under the strict rules of common law pleading, one of the canons was that less particularity is

 21     required when the facts lie more in the knowledge of the opposite party ...." (Turner v. Milstein

 22     103 Cal.App.2d 651, 658 (1951).; Comm. On Children's Television, Inc. v. Gen. Foods Corp., 35

 23     Cal. 3d 197, 217 (1983).) The identity of the COLOPLAST agents is within the exclusive

 24     control of COLOPLAST (a corporate defendant) and there has not yet been any discovery in this

 25     matter. Based thereon, the pleading is sufficient at this stage of the litigation.

 26              1.     Fraudulent Concealment

 27              The elements of a claim for fraudulent concealment require the plaintiff to show that:

 28     "(1) the defendant ... concealed or suppressed a material fact, (2) the defendant [was] under a

                                                              -3-
        i9727~                Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 4 of 9 Page ID #:397



   1    duty to disclose the fact to the plaintiff, (3) the defendant ... intentionally concealed or suppressed

  2     the fact with the intent to defraud the plaintiff, (4) the plaintiff [was] unaware of the fact and

   3    would not have acted as he did if he had known of the concealed or suppressed fact, and (5) as a

   4    result of the concealment or suppression of the fact, the plaintiff must have sustained damage."

   5    (Marketing West, Inc. v. Sanyo Fisher (USA) Corp. 6 Ca1.App.4th 603, 612-613 (1992).) The

   6    duty to disclose may be established where there is a confidential relationship between the parties,

   7    defendant has made a representation which was likely to mislead due to the nondisclosure, there

  8     is active concealment of undisclosed matters, or one party has sole knowledge of or access to

  9     material facts and knows such facts are not known to or discoverable by the other party.

  10    (Goodman v. Kennedy 18 Ca1.3d 335, 346-347 (1976); Prakashpalan v. Engstrom, Lipscomb &

 11     Lack, 223 Cal. App. 4th 1105, 1130 (2014).)

 12              CRUZ has specifically pleaded all the necessary information for its claim. The complaint

 13     alleges with specificity that the FDA issued safety communications and publications which

 14     affirmatively stated that the product was not safe and effective for its intended use. (See First

 15     Am. Compl. ¶~66-74, 120-122, 127-130.) It also alleges that COLOPLAST knew this

 16     information (First Am. CompL ¶¶75-76, $3, 99-100, 128-130.) Finally, CRUZ alleges that she

 17     has sustained harm as a result of the concealment. (First Am. Compl.'~¶131-133.) To the extent

 18     that the Court requires that a transactional relationship exist for this claim or any of the other

 19     fraud claims subject to this motion, that issue is addressed in section II(C) below.

 20              2.     Constructive Fraud

 21              Constructive fraud "arises on a breach of duty by one in a confidential or fiduciary

 22     relationship to another which induces justifiable reliance by the latter to his prejudice." (Odorizzi

 23     v. Bloomfield School Dist. 246 Ca1.App.2d 123, 129 (1966); Tyler v. Children's Home Soc'y, 29

 24     Cal. App. 4th 511, 548 (1994).) CRUZ has specifically plead the elements of such a claim. As

 25     set forth below in section II(C), the relationship necessary for such a claim is sufficient between a

 26     buyer (CRUZ) and seller (COLOPLAST). Paragraphs 131 through 133 of the First Amended

 27     ComplainC, and 140 through 144 set forth the facts demonstrating that CRUZ relied on the

 28 ,   representations of COLOPLAST that the medical device was safe and effective for

                                                              -4-
        t97277                Plaintiffs' Opposition to Defendant Colopiast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 5 of 9 Page ID #:398



  1     its intended use and that she sustained damages in reliance on those representations by enduring

  2     health care and services and incurring medical, health, incidental and related expenses.

  3               3.     Negligent Misrepresentation

  4               The elements of negligent misrepresentation are: (1) a misrepresentation of a past ar

  5     existing material fact, (2) made without reasonable ground for believing it to be true, (3) made

  6     with the intent to induce another's reliance on the fact misrepresented, (4) justifiable reliance on

  7     the misrepresentation, and (5) resulting damage. (Wells Fargo Bank, N.A. v. FSI, Financial

  8     .Solutions, Inc.196 Ca1.App.4th 1559, 1573 (2011); National Union Fzre Ins. Co. of Pittsburgh,

  9     PA v. Cambridge Integrated Services Group, Inc. 171 Ca1.App.4th 35, 50, (2009); Ragland v.

 10     U.S. Bank Nat'l Assn.. 209 Cal. App. 4th 182, 196 (2012).)

 11               CRUZ has adequately plead its negligent misrepresentation claim. She alleges that

 12     COLOPLAST misrepresented the safety and effectiveness of its product, even after being

 13     advised that the product was not safe for its intended use. (First Am. Compl. ¶~53, 66-84,

 14 ~   98-100}. She has also adequately alleged that she relied on such misrepresentations and that she

  IS    was damaged as a result of such reliance. (First Am. Compl. ~'~131, 132.)

 16 .
        C.        CRUZ Has Plead Facts Which Give Rise to a Duty to Disclose Within the
 17               Fraud Causes Of Action.

 18               COLOPLAST argues that there must be a fiduciary or transactional relationship in order

 19     to state a claim for concealment. However, a fiduciary or transactional relationship is not

 20     required to state such a claim. As set forth within Warner ConstN. Corp. v. City of Los Angeles 2

 21     Ca1.3d 285, 294 (1970), "In transactions which do not involve fiduciary or confidential relations,

 22     a cause of action for non-disclosure of material facts may arise in at least three instances: (1) the

 23     defendant makes representations but does not disclose facts which materially qualify the facts

 24     disclosed, or which render his disclosure likely to mislead; {2) the facts are known or accessible

 25     only to defendant, and defendant knows they are not known to or reasonably discoverable by the

 26     plaintiff; (3) the defendant actively conceals discovery from the plaintiff" Indeed, California

 27     Civil Code section 1710 which defines deceit also confirms that such a relationship is not

 28     required for a concealment claim. It provides as follows:

                                                               -5-
        a 97277                Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 6 of 9 Page ID #:399



  1                     "DECEIT, WHAT. A deceit, within the meaning of the last section,
                is either:
  2
                1. The suggestion, as a fact, of that which is not true, by one who does not believe
  3             it to be true;
                2. The assertion, as a fact, of that which is not true, by one who has no
  4             reasonable ground for believing it to be true;
                3. The suppression of a fact, by one who is bound to disclose it, or who gives
  5             information of other facts which are likely to mislead for want of
                communication of that fact; or,
  6             4. A promise, made without any intention of performing it."

  7    (Cal. Civ. Code 1710.}

  8             Nevertheless, CRUZ has plead that COLOPLAST provided her with information, through

  9    a COLOPLAST sales representative and/or their marketing material about the safety and

 10    effectiveness of their product. However, COLOPLAST failed to provide information regarding

 11    the safety risks and lack of effectiveness over traditional surgery of which they were aware. (See

 12    First Am. Compl. ~[~[52, 53, 59, 66-74, 83-84, 121-122, and 127-133.)

 13             If there is a relationship required, it certainly does not need to be a fiduciary relationship.

 14    Neither constructive fraud nor concealment require a fiduciary relationship. A relationship need

 15    not be a fiduciary one in order to give rise to constructive fraud. Constructive fraud also applies

 16    to nonfiduciary "confidential relationships." (Odorizzi v. Bloomfield School Dist., supra, 246

 17    Ca1.App.2d at p. 129, 54 Ca1.Rptr. 533.) "Such a confidential relationship may exist whenever a

 18    person with justification places trust and confidence in the integrity and fidelity of another."

 19    (Ibid., [bare allegation of employer-employee relationship insufficient to support confidential

 20    relationship].) " `A confidential relation exists between two persons when one has gained the

 21    confidence of the other and purports to act or advise with the other's interest in mind. A

 22    confidential relation may exist although there is no fiduciary relation ...' " (Davies v. KNasna

 23    (1975) 14 Ca1.3d 502, 510, 121 Ca1.Rptr. 705, 535 P.2d 1161 [dictum]; Tyler v. Children's Home

 24   Soe'y, 29 Cal. App. 4th 511, 549, 35 Cal. Rptr. 2d 291, 313 (1994).)

 25             It is clear from the allegations of the First Amended Complaint that CRUZ has plead

 26    there was a confidential relationship between herself and COLOPLAST. She has plead that she

 27    received information through Coloplast Sales Representatives and/or through its promotional

 28    materials that the product was safe and effective for use in the treatment of pelvic organ prolapse

                                                              -6-
       19~277                 Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 7 of 9 Page ID #:400


       i
   1       and stress urinary incontinence. (First Am. Compl. x(53.) Moreover, COLOPLAST admits that

  2        all that is required is a transactional relationship between the parties. (Motion to Dismiss, 6:7-9.)

  3                 The case of Bigler-Engler v. Breg, Inc. 7 Cal.App.Sth 276 (2017) also addressed this

  4        issue in the context of an intentional concealment claim. Bigler involved a case where a patient

  5        brought an action against a medical device manufacturer (Breg) for breach of fiduciary duty and

  6        intentional concealment claims, among others. There was an award in plaintiff's favor in the trial

  7        court on these claims. Berg appealed from the judgment against it. One of the bases for appeal

  8        was whether the evidence supported the jury's verdict against it for intentional concealment in

  9        the absence of a transactional relationship between Breg and Engler. The court set forth the

 10        elements for intentional concealment as follows: (1) the defendant must have concealed or

 11        suppressed a material fact; (2) the defendant must have been under a duty to disclose the fact to

 12        the plaintiff; (3) the defendant must have intentionally concealed or suppressed the fact with the

 13        intent to defraud the plaintiff; (4) the plaintiff must have been unaware of the fact and would not

 14        have acted as he did if he had known of the concealed or suppressed fact; and (5) as a result of

 15        the concealment or suppression of the fact, the plaintiff must have sustained damage

 16        (Bigler-Engler v. Breg, Inc. 7 Ca1.App.Sth 276 (2017) p. 3l 1). On appeal, Breg argued that the

 17        second element (a duty to disclose) was absent because there was no transactional relationship

 18 ~      between Engler and Breg. In ~iMandri v. Judkins 52 Cal.App.4th 326 (1997), which is discussed

 19        in Bigler, the Court of Appeal explained that there are ``four circumstances in which

 20        nondisclosure or concealment may constitute actionable fraud: (1) when the defendant is in a

 21        fiduciary relationship with the plaintiff; (2) when the defendant had exclusive knowledge of

 22        material facts known to the plaintiff; (3) when the defendant actively conceals a material fact

 23        from the plaintiff; and (4) when the makes partial representations but also suppresses some

 24        material facts." (LiMandri v. Judkins 52 Ca1.App.4th 326, 336 (1997).)

 25                 The court in Bigler went on to state, "A duty to disclose facts arises only when the parties

 26        are in a relationship that gives rise to the duty, such as `seller and buyer', employer and

 27        prospective employee, doctor and patient, or parties entering into any kind of contractual

 28        arrangement."' (Bigler-Engler v. Breg, Inc. 7 Ca1.App.Sth 276, 311 (2017).) Although the facts

                                                                 -~-
           t97277                 Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 8 of 9 Page ID #:401

       i

   1       of Breg were somewhat different in that there was no allegation that Breg received any

   2       statements from Bigler, the allegations of this complaint allege that there were statements made

   3       by COLOPLAST to CRUZ (First Am. Compl. X53.) Therefore, CRUZ has established the

   4       requisite relationship required, if any.

   5
           D.       In the Event That The Motion to Dismiss is Granted, Leave to Amend Should
   6                be Granted.

   7                Leave to amend is "`almost always"' allowed to cure deficiencies in pleading fraud.

   8       {Luce v. Edelstein, 802 F.2d 49, 56 (2d Cir. 1986.) Indeed, "[A] district court should grant leave

   9       to amend. . . unless it determines that the pleading could not possibly be cured by the allegation

  10       of other facts." (Cook, Perkiss & Liehe v. N. Cal. Collection Serv,, 911 F.2d 242, 247 (9th Cir.

  11       1990).) In the event that the Court intends to grant COLOPLAST's Motion to Dismiss, CRUZ

 12        respectfully requests leave to amend.

  13                                                           III.

  14                                                   CONCLUSION

  15                If the Court were to adopt COLOPLATS's theory and reasoning, a medical device

  16       manufacturer could make fraudulent statements and never be subject to liability for fraud or

  17       punitive damages because they rarely interact directly with the patients. Nevertheless, CRUZ has

 18        demonstrated that she has plead her claims with the specificity required pursuant to Rule 9(b) of

 19        the Federal Rules of Civil Procedure and that she has established any required relationship

 20        between her and Coloplast. Based thereon, COLOPLAST's Motion to Dismiss should be denied.

 21        In the event that it is granted, CRUZ respectfully requests that the Court grant her leave to amend

 22        her claims.

 23        DATED: November 19, 2018

 24                                                          HANSEN, KOHLS, SOMMER &JACOB, LLP

 25

 26                                                 By:      /s/ Daniel V. Kohls
                                                             DANIEL V. KOHLS
 27                                                          Attorneys for Plaintiffs
                                                             JULIE CRUZ and RAY CRUZ
 28

                                                                -s-
           ~97277                Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
Case 8:18-cv-01539-JVS-JDE Document 37 Filed 11/19/18 Page 9 of 9 Page ID #:402



   1                                       CERTIFICATE OF SERVICE

  2

  3              The undersigned counsel for Plaintiffs hereby certifies that a true and correct copy f the

  4     foregoing documents was filed with the Court and served electronically through the CM-ECF

  5     (electronic case filing) system to all counsel of records to those registered to receive Notice of

  6     Electronic Filing for this case on November 19, 2018.

  7 i                                                     HANSEN, KOHLS, SOMMER &JACOB, LLP

  8

  9                                              By:      /s/ Daniel V. Kohls
                                                          DANIEL V. KOHLS
 10                                                       Attorneys for Plaintiffs
                                                          JULIE CRUZ and RAY CRUZ
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                              -9-
        197277                Plaintiffs' Opposition to Defendant Coloplast's Motion to Dismiss
